                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DYLAN C. BOWERS,                             )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )       No. 3:17-cv-1599
                                             )       Chief Judge Crenshaw
BLAIR LEIBACH,                               )
                                             )
              Defendant.                     )

                                            ORDER


       The Magistrate Judge has entered a Report and Recommendation (Doc. No. 40)

recommending that Blair Leibach’s unopposed Motion for Summary Judgment (Doc. No. 34) be

granted and that this case be dismissed. No objection has been filed. After de novo review in

accordance with Rule 72 of the Federal Rules of Civil Procedure, the Court agrees with the

recommended disposition. Accordingly,

       (1) The Report and Recommendation (Doc. No. 40) is ADOPTED AND APPROVED;

       (2) Leibach’s Motion for Summary Judgment (Doc. No. 34) is GRANTED; and

       (3) This case is hereby DISMISSED WITH PREJUDICE.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED.



                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
